ATTORNEY GENERAL SUSAN S. LOVING HAS ASKED ME TO RESPOND TO YOUR REQUEST FOR AN OPINION WHETHER THE LAY MEMBER OF THE BOARD OF CHIROPRACTIC EXAMINERS MAY VOTE IN AN ELECTION OF OFFICERS?
YOUR REQUEST MAY BE ANSWERED BY REFERENCE TO CLEARLY CONTROLLING STATUTES AND CASE LAW AUTHORITY THEREFORE, THE ISSUANCE OF AN OFFICIAL OPINION OF THE ATTORNEY GENERAL IS NOT REQUIRED. THE DISCUSSION WHICH FOLLOWS IS NOT AN OFFICIAL OPINION OF THE ATTORNEY GENERAL. IT REPRESENTS THE ANALYSIS AND CONCLUSIONS OF THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL.
AS YOU KNOW, 59 O.S. 161(A) OF THE OKLAHOMA STATUTES STATES THAT THE LAY MEMBER:
  "SHALL PARTICIPATE ONLY FOR THE PURPOSE OF ASSISTING IN THE REVIEW OF CONSUMER COMPLAINTS AND IN RULES AND DECISION MAKING. THE LAY MEMBER SHALL NOT PARTICIPATE IN THE EXAMINATION OR LICENSING OF CHIROPRACTORS, AND SHALL NOT BE A REGISTERED OR LICENSED MEMBER OF ANY HEALING ART OR BE RELATED BY BLOOD OR MARRIAGE WITHIN THE THIRD DEGREE TO SUCH PERSON."
IN CONSTRUING THE MEANING OF THIS STATUTE, THE PRIMARY GOAL IS TO ASCERTAIN AND FOLLOW THE INTENTION OF THE LEGISLATURE. LEDBETTER V. ALCOHOL BEVERAGE LAWS ENFORCEMENT COMMISSION, 764 P.2D 172, 179 (OKLA. 1988). THE CARDINAL RULE OF STATUTORY CONSTRUCTION IS TO BEGIN WITH CONSIDERATION OF THE LANGUAGE USED. LEDBETTER AT 179. STATUTES ARE TO BE CONSTRUED BY READING THEIR PROVISIONS WITH ORDINARY AND COMMON DEFINITIONS OF WORDS USED. MATTER OF INCOME TAX PROTEST OF ASHLAND EXPLORATION. INC., 751 P.2D 1070 (OKLA. 1988). THE PIVOTAL LANGUAGE TO BE CONSTRUED HERE IS THE BROAD TERM "DECISION MAKING. THERE IS NO INDICATION IN THE STATUTE THAT DECISION MAKING SHOULD EXCLUDE THE TYPE OF DECISION MAKING REQUIRED FOR THE ELECTION OF OFFICERS OF THE BOARD.
A RIGHT TO VOTE IS ORDINARILY INHERENT WITH MEMBERSHIP ON A BOARD. FARRELL V. BOARD OF HEALTH, 276 N.Y.S. 907 (1935). A RESTRICTION UPON SUCH POWER WILL NOT BE EXTENDED BEYOND THE LIMITATION CLEARLY INTENDED TO BE IMPOSED BY THE LAW, RULE OR ORDER CREATING THE RESTRAINT. ID. AT 909. IT IS MY OPINION THAT THE LAY MEMBERS RIGHT TO VOTE IN THE ELECTION OF OFFICERS OF THE BOARD IS NOT RESTRICTED BY THE STATUTE.
(SHERIDAN A. MCCAFFREE)